Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 4/28/2022, has been entered.  
Claims 1-6, 9-14, 21-23 and 26-29 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2020/0006075 A1), hereafter referred to as Wang, in view of Zhang et al. (US Pub. No. 2021/0134722 A1), hereafter referred to as Zhang, and further in view of Bergendahl et al. (US Pub No. 2018/0350810 A1), hereafter referred to as Bergendahl.

As to claim 26, Wang discloses an IC device (fig 1A, IC device 100;[0015]), comprising:
a first fin (fig 1A, fin 104 on the right side of the figure), extending away from a base (102);
a second fin (middle fin 104), extending away from the base (102), wherein each of the first and the second fin includes one or more semiconductor materials ([0016]);
a gate electrode material (gate 112 on the left) having a first portion that at least partially wraps around an upper portion of the first fin (first portion of 112 wrapping the fin 104 on the right side of the figure) and a second portion that at least partially wraps around an upper portion of the second fin (second portion of 112 wrapping the fin 104 in the middle of the figure);
a further gate electrode material (gate 112 on the right) having a portion that at least partially wraps around a further portion of the upper portion of the first fin (further portion of the gate 112 on the right side of the figure wrapping the first fin shown on the right side of the figure); 
an insulator material (106) surrounding a lower portion of the first fin and a lower portion of the second fin (fins 104); and 
a first opening having a portion in the gate electrode material between the first portion and the second portion (opening of gate electrode material 112 shown on the left of the figure that is filled with material 122d), the first opening at least partially filled with one or more dielectric materials and having no electrically conductive materials ([0024]), 
wherein the first portion of the gate electrode material forms a gate terminal of a first transistor (gate electrode material 112 on the left side of the figure shows the gate electrode 112 and source/drain 114 forming a first transistor), the portion of the further gate electrode material forms a gate terminal of a second transistor (gate electrode material 112 on the right side forms a second transistor using the gate electrode 112 and source/drain 114 forming the second transistor). 
Wang does not explicitly disclose that in a direction of a longitudinal axis of the first fin, the first opening extends to at least 30% but less than 100% of a distance between the gate terminal of the first transistor and the gate terminal of the second transistor. 
However, Wang does disclose that in a direction of a longitudinal axis of the first fin (fig 1A, Y-direction; first fin 104), the opening (figs 1A-B, opening filled with 122d) extends to what appears to be the 50% distance between the gate terminal of the first transistor and the gate terminal of the second transistor (figs 1A-B, opening filled with 122d extends to edge 126 which appears 50% between gate 112a and 112b). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the opening extend between 30% but less than 100% of the distance between the gate terminals of Wang since Wang shows in figure 1B that the opening extends substantially 50% and one of ordinary skill in the art would follow the teachings of Wang in order to provide the structure such that it is ensured that the dielectric material of layer 122d is made in contact with the gate terminal 112 instead of the dielectric material 122c.  
Wang does not disclose a second opening extending through the gate electrode material and the further gate electrode material and into the insulator material, the second opening at least partially filled with one or more electrically conductive materials. 
Nonetheless, Zhang discloses wherein a gate electrode material has an opening that extends into the substrate (fig 6, opening 120 with conductive fill 121 into substrate 100). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the opening of Zhang in the gate electrode materials of Wang since this will allow for a power rail to be formed across the gate electrode structures in such a way that power can be supplied to the semiconductor device. 
Wang in view of Zhang does not explicitly disclose that the opening is in both the gate electrode material and the further gate electrode material.
Nonetheless, Bergendahl discloses wherein a gate cut trench (fig 1 and fig 3, gate cut 5) for a power rail (10; [0034]) is in both a gate electrode material and a further gate electrode material (figs 1 and 3, see plurality of gate materials that the opening with power rail 10 extend through). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the power rail opening of Wang in view of Zhang through a plurality of gate electrode materials as taught by Bergendahl since this will provide improved electrical connection between transistors along the rail interconnect.  


As to claim 27, Wang in view of Zhang and Bergendahl disclose the IC device according to claim 26 (paragraphs above).
Wang further discloses wherein a distance from the base (102) to the opening (opening filled with 122) is smaller than a distance from the base (102) to the gate electrode material (112). 

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang and Bergendahl and further in view of Wallace et al. (US Pub. No. 2019/0013246 A1), hereafter referred to as Wallace.

As to claim 28, Wang in view of Zhang and Bergendahl disclose the IC device according to claim 26 (paragraphs above).
Wang does not disclose wherein the IC device is an IC package that includes an IC die and a further component, coupled to the IC die, and 
the IC die includes the first, second, and third fins, the gate electrode material, the first opening, and the second opening.
Nonetheless, Wallace discloses wherein the IC device is an IC package that includes an IC die and a further component, coupled to the IC die (fig 5, IC die 502 and interposer 500; [0082]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the IC die of Wang in view of Zhang and Bergendahl in a package including an interposer as taught by Wallace since this will allow for the bridging of an additional substrate component in order to created more improved and integrated connections.  

As to claim 29, Wang in view of Zhang, Bergendahl and Wallace disclose the IC device according to claim 28 (paragraphs above).
Wallace further discloses wherein the further IC component is one of a carrier substrate, a package substrate, an interposer, or a further IC die ([0082]). 

Claims 1-5, 9-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Pub. No. 2018/0053694 A1), hereafter referred to as Cheng, in view of Zhang et al. (US Pub. No. 2021/0134722 A1), hereafter referred to as Zhang, and further in view of Wang.

As to claim 1, Cheng discloses an IC device ([0026] device comprising finFETs), comprising:
a first fin (fig 2A, leftmost fin of 5a), extending away from a base (substrate 1);
a second fin (fig 2A, leftmost fin of 5b), extending away from the base (1), wherein each of the first and the second fin includes one or more semiconductor materials ([0032]);
a third fin (rightmost fin of 5b), extending away from the base (1), wherein the second fin (leftmost fin of 5b) is between the first fin (leftmost fin of 5a) and the third fin (rightmost fin of 5b);
a gate electrode material (fig 6, gate 36; [0050]), comprising:
a first portion that at least partially wraps around an upper portion of the first fin ([0050] gate 36 of figure 6 around the fins of 5a and 5b shown in figure 2A),  
a second portion that at least partially wraps around an upper portion of the second fin ([0050] gate 36 of figure 6 around the fins of 5a and 5b shown in figure 2A), and 
a third portion that at least partially wraps around an upper portion of the third fin ([0050] gate 36 of figure 6 around the fins of 5a and 5b shown in figure 2A); and 
a second opening in the gate electrode material between the second portion and the third portion (gate cut trench 15 detailed in figure 2 and also shown in figure 10 between the gate electrode material 35), the second opening is partially filled with one or more electrically conductive materials (fig 10, conductor 50; [0060]). 
Cheng does not disclose a first opening in the gate electrode material between the first portion and the second portion, the first opening at least partially filled with one or more dielectric materials and no electrically conductive materials and extending closer to the base than the gate electrode material; and 
wherein the second opening is filled with materials that extend closer to the base than the first opening, wherein the second opening is wider than the first opening in a direction that is parallel to the base and perpendicular to a longitudinal axis of the first fin.  
Nonetheless, Zhang discloses a first opening in a gate electrode material between a first portion and a second portion, the first opening at least partially filled with one or more dielectric materials and no electrically conductive materials (fig 10 shows gate electrode 300 with first opening filled with dielectric material 311; [0092]-[0094]); and 
Additionally, Zhang discloses a power rail opening (fig 6, conductor 121) similar to Cheng’s power rail opening (fig 2B, opening 15; [0044]) wherein the second opening is filled with materials that extend closer to a base than a first opening (fig 10, conducting material 500 in opening 120) is closer to a base 100 than opening for gate cut region (311). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include a gate electrode cut region filled with a dielectric material in the IC of Cheng as taught by Zhang since this will allow for the simultaneous patterning of multiple active regions and standard cells within a semiconductor die and for the power rail to have low resistance.  
Cheng in view of Zhang do not explicitly disclose wherein the first opening in the gate electrode material extends closer to the base than the gate electrode material. 
Nonetheless, Wang also discloses a gate cut opening that cuts through the gate electrode material (fig 1A, opening 122 in gate 112a) extends closer to a base than the gate electrode material (fig 1, opening 122 in the gate 112a extends into the isolation structure 106 located below the gate electrode 112a). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the gate cut opening extend to a depth past that of the gate material since this will ensure that all of the conductive material is removed in the bottom of the opening and thus safeguarding that the gate cut opening completely separates the gate electrode regions without short circuits connecting therebetween. 
Furthermore, Wang discloses that the dielectric filled gate cut opening (the claimed first opening) is formed with a small width relative to the fins (fig 1A, see width of opening 122 and fins 104) while Cheng discloses wherein the opening for the power rail (the claimed second opening) is formed with a large width relative to the fins (fig 2A-B, see width of opening 15 for the power rail) in a direction that is parallel to the base and perpendicular to a longitudinal axis of the first fin.  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the width of the gate cut opening (claimed first opening) smaller than that of the width of the power rail opening (claimed second opening) since the gate cut opening is only filled with a single insulating material in order to ensure separation of the gate electrode portions while the power rail opening is filled with four conformally deposited dielectric liner material layers and a conductive power rail material, therefore, to ensure low resistance along the power rail the power rail opening will be made of a larger width.  

As to claim 2, Cheng in view of Zhang and Wang disclose the IC device according to claim 1 (paragraphs above).
Zhang further discloses wherein the one or more dielectric materials are in contact with the gate electrode material (fig 10, dielectric material 311 in contact with gate electrode material 300). 

As to claim 3, Cheng in view of Zhang and Wang disclose the IC device according to claim 2 (paragraphs above).
Cheng in view of Zhang do not explicitly disclose an STI. 
Nonetheless, Wang discloses wherein a portion of a third fin that is closest to a base and a portion of a second fin that is closest to a base is surrounded by a STI material (fig 1A, STI material 106 surrounding fins 104), and
a one or more dielectric materials are in contact with the STI material (fig 1A, dielectric material 122 in the gate cut region is in contact with STI material 106). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to surround the bottom portion of the fins of Cheng in view of Zhang with an STI material as taught by Wang since this will provide improved component isolation. 

As to claim 4, Cheng in view of Zhang and Wang disclose the IC device according to claim 1 (paragraphs above).
Cheng in view of Zhang does not explicitly disclose wherein the first portion of the gate electrode material forms a gate terminal of a first transistor, the IC device further includes a further gate electrode material wrapping a further portion of the upper portion of the first fin, the further gate electrode material forming a gate terminal of a second transistor, and in a direction of a longitudinal axis of the first fin, the first opening extends to at least 30% of a different between the gate terminal of the first transistor and the gate terminal of the second transistor. 
Nonetheless, Wang discloses wherein a first portion of a gate electrode material forms a gate terminal of a first transistor (gate electrode material 112 on the left side of the figure shows the gate electrode 112 and source/drain 114 forming a first transistor), a portion of the further gate electrode material forms a gate terminal of a second transistor (gate electrode material 112 on the right side forms a second transistor using the gate electrode 112 and source/drain 114 forming the second transistor), and, in a direction of a longitudinal axis of the first fin (fig 1A, Y-direction; first fin 104), the opening extends to at least 30% of a distance between the gate terminal of the first transistor and the gate terminal of the second transistor (fig 1A, opening filled with dielectric 122 extends 100% of the way from gate 112 on the left to gate 112 on the right in the Y-direction). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the opening in the gate electrode material in order to separate the gates and fin regions into standard cell regions without causing a short circuit between the adjacent gate electrodes. 

As to claim 5, Cheng in view of Zhang and Wang disclose the IC device according to claim 4 (paragraphs above).
Wang further discloses wherein a length of the first opening in the direction of the longitudinal axis of the first fin is substantially equal to a pitch between the gate terminal of the first transistor and the gate terminal of the second transistor (fig 1A, length of opening between the adjacent gate materials 112 is equal to the pitch). 

As to claim 9, Cheng in view of Zhang and Wang disclose the IC device according to claim 1 (paragraphs above).
Zhang further appears to show in figure 10 that wherein an aspect ratio of the second opening is equal or smaller than an aspect ratio of the first opening (fig 10, first opening for gate electrode isolation 311 and second opening for the power rail 500).  
However, none of the references explicitly indicate the specific aspect ratio used.
Nonetheless, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the aspect ratio of the second opening equal to or smaller than the first opening based on routine optimization for the particular cell layout being patterned by taking into account the transistor spacing and patterning accuracy.  

As to claim 10, Cheng in view of Zhang and Wang disclose the IC device according to claim 1 (paragraphs above).
Zhang further discloses wherein a distance from the base to the second opening is smaller than the distance from the base to the first opening (fig 10, base 100 to opening filled with 500 is less than the base 100 to the opening filled with 311). 

As to claim 11, Cheng in view of Zhang and Wang disclose the IC device according to claim 1 (paragraphs above).
Cheng further discloses wherein the second opening is lined with a dielectric liner (fig 10, liner 25; [0040]),
the one or more electrically conductive materials at least partially fill the second opening lined with the dielectric liner (conductor 50 filling liner 25).   
Cheng does not disclose the first opening.  
Nonetheless, Zhang discloses the first opening that is filled with a dielectric material (fig 10, dielectric 311 in first opening).
 It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the same dielectric filling both the first opening of Zhang and second opening of Cheng since will allow for simplifying the manufacture of the semiconductor die by allowing for the simultaneous deposition of the dielectric material in two different openings. 

As to claim 12, Cheng in view of Zhang and Wang disclose the IC device according to claim 1 (paragraphs above).
Cheng further discloses wherein the one or more electrically conductive materials at least partially fill a first portion of the second opening (fig 10, conductive material 50), 
the second opening further includes a second portion, at least partially filled with one or more dielectric materials (fig 10, dielectric material 25), and 
the second portion (25) is closer to the base (1) than the first portion (50). 

As to claim 13, Cheng in view of Zhang and Wang disclose the IC device according to claim 1 (paragraphs above).
Cheng further discloses a structure of one or more electrically conductive material (50), the structure configured to provide electrical coupling between the one or more electrically conducive materials in the second opening and at least one transistor terminal of a transistor in one of the first fin, the second fin, or the third fin ([0021]). 

As to claim 14, Cheng in view of Zhang and Wang disclose the IC device according to claim 13 (paragraphs above).
Cheng further discloses wherein the at least one transistor terminal is a source terminal or a drain terminal ([0021]). 

As to claim 21, Cheng in view of Zhang and Wang disclose the IC device according to claim 1 (paragraphs above).
Cheng further discloses wherein the second opening is further at least partially filled with the one or more dielectric materials (fig 10, dielectric materials 25 in the opening), and 
the one or more electrically conductive materials (50) are separated from the second and third portions of the gate electrode materials (portions of gate electrode materials 35) by the one or more dielectric materials filling the second opening (dielectric liner 25 in the opening separating gate material 35 from the conductor 50). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Zhang and Wang and further in view of Jang et al. (US Pub. No. 2020/0176318 A1), hereafter referred to as Jang.

As to claim 6, Cheng in view of Zhang and Wang disclose the IC device according to claim 4 (paragraphs above).
Cheng in view of Zhang and Wang do not disclose wherein the first opening includes a seam, the seam extending in a plane substantially parallel to teach of the first fin and the second fin. 
Nonetheless, Jang discloses wherein an opening used to separate gate electrodes (115) can be filled with dielectric material (901) having a seam that is parallel to plural fins (107) as shown in figure 9B and as described in [0079]-[0080].  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Cheng in view of Zhang and Wang in order to form a seam in the dielectric material that is parallel to the fins, as taught by Jang because Jang shows that a seam may result as a consequence of the method used for filling the opening (i.e. a conformal deposition process like ALD, CVD, or PVD as indicated in paragraph [0080]). 

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Zhang, Wang and further in view of Wallace.

As to claim 22, Cheng in view of Zhang and Wang disclose the IC device according to claim 1 (paragraphs above).
Cheng in view of Zhang and Wang does not disclose wherein the IC device is an IC package that includes an IC die and a further component, coupled to the IC die, and 
the IC die includes the first, second, and third fins, the gate electrode material, the first opening, and the second opening.
Nonetheless, Wallace discloses wherein the IC device is an IC package that includes an IC die and a further component, coupled to the IC die (fig 5, IC die 502 and interposer 500; [0082]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the IC die of Cheng in view of Zhang and Wang in a package including an interposer as taught by Wallace since this will allow for the bridging of an additional substrate component in order to created more improved and integrated connections.  

As to claim 23, Cheng in view of Zhang, Wang and Wallace disclose the IC device according to claim 1 (paragraphs above).
Wallace further discloses wherein the further IC component is one of a carrier substrate, a package substrate, an interposer, or a further IC die ([0082]). 

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. 
Applicant generally stated that none of the cited references teach or suggest the amended claim limitation with any specifically argued elements. 
Examiner disagrees because as detailed above the cited references do render obvious the amended claim limitations. 

Pertinent Art
The following prior art references are pertinent to the current invention: 
US2019/0067417
US2018/0069000
US2021/0074697
US2020/0075428
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830. The examiner can normally be reached MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/5/2022